660 S.E.2d 901 (2008)
HUGHES
v.
RIVERA-ORTIZ, M.D., et al.
No. 611A07.
Supreme Court of North Carolina.
April 3, 2008.
Harvey L. Cosper, Lori Keeton, Leigh A. Kite, Charlotte, for Rivera-Ortiz.
Scott M. Stevenson, Charlotte, Tash L. Winebarger, for Callaway Asso.
The following order has been entered on the motion filed on the 3rd day of April 2008 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Hughes) shall have up to and including the 21st day of April 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 3rd day of April 2008."